NO. 07-10-0326-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL E

                                          FEBRUARY 14, 2011




                                         JOSHUA RICKY CHANCY,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                     ___________________________

                           FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

                         NO. A3258-1003; HONORABLE EDWARD LEE SELF, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.[1]
      Joshua Ricky Chancy challenges the legal sufficiency of the evidence to sustain his  conviction
of tampering with evidence.  We affirm the judgment.
      In determining the legal sufficiency of the evidence, we review the record in  the  light  most
favorable to the verdict to ascertain  whether  a  rational  trier  of  fact  could  have  found  the
essential elements of the offense beyond a reasonable doubt.  Jackson v. Virginia, 443 U.S. 307,  99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979). To convict appellant of tampering with  evidence,  the  State  was
required to prove that, knowing that an  offense  had  been  committed,  appellant  intentionally  or
knowingly destroyed a glass methamphetamine pipe with intent to impair its availability  as  evidence
in any subsequent investigation or official proceeding related to the offense.  Tex. Penal Code  Ann.
§37.09(d)(1) (Vernon Supp. 2010).  Appellant contends the evidence is insufficient to  show  that  he
knew that an offense, i.e. possession of drug paraphernalia, had been committed because there  is  no
evidence that he possessed a drug pipe with intent to use it to inject, ingest, inhale, or  otherwise
introduce a controlled substance into his body.  Tex. Health & Safety Code Ann.  §481.125(a)  (Vernon
2010).
      On February 5, 2010, Officers Julian Dominguez and Louis Liscano attempted to serve  an  arrest
warrant on appellant in Dimmitt at the residence of his mother.  They were assisted by Deputy  Miguel
Pantoja.  Appellant first attempted to  avoid  them  by  leaving  via  another  door  of  the  house.
However, he eventually came to the front door and cursed at the officers.  During a  subsequent  pat-
down search of appellant by Dominguez, appellant used his right hand to reach  into  his  pocket  and
pull out a glass pipe.  He attempted to hand the pipe to his mother but when he was unable  to  reach
her, he pushed the officer and smashed the pipe against the porch shattering the pipe.
      In determining whether an item is drug paraphernalia, an authority may  consider,  among  other
things:  1) statements made by an owner or person in control of the object  concerning  its  use,  2)
the existence of any residue of a controlled substance on the object, 3) the existence and  scope  of
uses for the object in the community, 4) the physical design characteristics  of  the  item,  and  5)
expert testimony concerning the item’s use.  Id. §481.183 (a) (1), (2) ,(9), (10) &  (11).   Evidence
in support of the finding that the item was a drug pipe and appellant knew it  to  be  one  includes:
1) appellant’s forceful action in attempting to remove the pipe from his person and smash  it  (which
one would presumably not do with an item that was not contraband), 2) testimony from Dominguez  that,
in thirty-one years experience in law enforcement, he has seen a number of drug pipes  and  this  one
was consistent with pipes used to ingest, inhale, or smoke methamphetamine,  crack,  or  cocaine,  3)
testimony from Pantoja that, based on his training and experience, the pieces of  glass  appeared  to
be a “meth pipe,” 4) testimony from Dominguez that there appeared to be a frosted look to  the  pipe,
and 5) testimony from Pantoja that he observed white residue which appeared to be contraband on  some
of the pieces of glass. This evidence, viewed in its most favorable light, is sufficient  to  support
the jury’s determination that the item constituted drug paraphernalia.  See  Nichols  v.  State,  886
S.W.2d 324, 326 (Tex. App.–Houston [1st Dist.] 1994, pet.  ref’d)  (holding  that  testimony  from  a
deputy that he saw an aluminum pipe with a bowl covered by metal mesh  and  that  in  his  experience
this kind of pipe was normally used to smoke marijuana met the definition of drug paraphernalia).
      Accordingly, the evidence is  sufficient  to  sustain  the  conviction,  and  the  judgment  is
affirmed.

                                        Per Curiam
Do not publish.

-----------------------
      [1]Senior Justice John T. Boyd, retired, sitting by assignment.